     Case 20-00170-SMT   Doc 34     Filed 04/23/20 Entered 04/23/20 08:24:02    Desc Main
                                   Document      Page 1 of 2
The order below is hereby signed.

Signed: April 22 2020




                                             _____________________________
                                             S. Martin Teel, Jr.
                                             United States Bankruptcy Judge


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     LAKEYSHA CHANNELL LEWIS,               )     Case No. 20-00170
                                            )     (Chapter 7)
                         Debtor.            )     Not for publication in
                                            )     West’s Bankruptcy Reporter

      MEMORANDUM DECISION AND ORDER DISMISSING MOTION TO CONTEST LIEN

           The debtor has filed a motion contesting a lien for HOA
     assessments on her real property.           The claim is not pertinent at
     this juncture to the administration of this case under Chapter 7
     of the Bankruptcy Code and the debtor’s motion is not one arising
     under the Bankruptcy Code.          In a Chapter 7 case like this, the
     Bankruptcy Code confers the right on a debtor to obtain a
     discharge and to claim exemptions regarding assets.                But those
     rights do not confer on the debtor a right to obtain a
     determination of the extent of a lien on her property.                    See In re
     Ostroff, 433 B.R. 442 (Bankr. D.D.C. 2010) (court lacked subject
     matter jurisdiction to determine whether lien on exempt property
     was invalid).
           If the trustee were to sell the property, the amount and
     validity of the lien might be pertinent to the administration of
     the estate then.     However, if that does not occur, the court will
     have no reason to make such a determination in order to
     administer the case.         The debtor will retain her right to contest
     the lien in a court of competent jurisdiction.
Case 20-00170-SMT                                                      Doc 34    Filed 04/23/20 Entered 04/23/20 08:24:02   Desc Main
                                                                                Document      Page 2 of 2


                              In light of the foregoing, it is
                              ORDERED that the debtor’s Motion to Contest Lien (Dkt. No.
26) is DISMISSED without prejudice to renewal should the validity
of the lien become pertinent to the administration of the estate.
                                                                                                     [Signed and dated above.]
Copies to: Debtor; Recipients of e-notification of orders.




R:\Common\TeelSM\Judge Temp Docs\Lewis (Lakeysha) Dismiss Motion.wpd
                                                                                           2
